Case 1:19-cr-00267-KBJ Document 30 Filed 11/21/19 Page 1of3

NOV 2 1 2019
UNITED STATES DISTRICT COURT Clerk, U.S. 1
KR, Uo, DD]

FOR THE DISTRICT OF COLUMBIA Courts for the Bae spb
TO! Columbia

UNITED STATES OF AMERICA
CRIMINAL NO. 19-267

v.
JOSEF KOYSHMAN,

Defendant.

STATEMENT OF OFFENSE

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, the United States and
Defendant Josef Koyshman (“Defendant”) stipulate and agree that the following facts are true and
accurate. These facts do not constitute all facts known to the parties concerning the charged offense
and covered conduct. This statement is being submitted by the parties to demonstrate that sufficient
facts exist to establish that Defendant committed the offense to which he is pleading guilty.

From July through September, 2016, Defendant communicated electronically with another
individual, referred to herein as Coconspirator #1, and agreed to export to Hong Kong three High-
Power Advanced Laser-Aiming Systems from the United States to Hong Kong. The High-Power
Advanced Laser Aiming System was, at all times relevant to this Statement of Offense, listed as a
defense article on the United States Munitions List and could not be lawfully exported from the
United States without a license or other written approval from the United States Department of
State’s Directorate of Trade Controls (hereinafter “~DDTC”). Defendant shipped one High-Power
Advanced Laser-Aiming System to Coconspirator #1 in Hong Kong on or before August 26, 2016,
without obtaining a license or other written approval from DDTC. Defendant shipped the High-
Power Advanced Laser-Aiming System in a package that also contained additional, innocuous
items in an effort to disguise and conceal the High-Power Advanced Laser-Aiming System.
Defendant shipped the High-Power Advanced Laser-Aiming System to Hong Kong willfully and

with knowledge that his conduct was unlawful and violated U.S. export controls.
Case 1:19-cr-00267-KBJ Document 30 Filed 11/21/19 Page 2 of 3

In August, 2016, Defendant communicated electronically with Coconspirator #1 and
agreed to export to Hong Kong a weapons-mounted G33 Magnifier (hereinafter “G33 Magnifier),
which acts as a magnifier for weapons sights and improves target recognition. Defendant and
Coconspirator #1 discussed methods for concealing that the G33 Magnifier was being purchased
to be exported from the United States, including Defendant instructing Coconspirator #1 to use
Defendant’s home address in connection with the purchase of the G33 Magnifier. At all times
relevant to this Statement of Offense, the G33 Magnifier was listed on the Commerce Control List
and was export controlled to Hong Kong for reasons of Crime Control. Thus, the G33 Magnifier
could not be exported lawfully from the United States to Hong Kong without a license from the
U.S. Department of Commerce’s Bureau of Industry and Security. Defendant did not obtain a
license to export the G33 Magnifier. Defendant attempted to ship the G33 Magnifier to Hong
Kong willfully and with knowledge that his conduct was unlawful and violated U.S. export
controls.

In March of 2017, Defendant communicated electronically with Coconspirator #1 and
agreed to ship to Hong Kong an AN/PRC-152 Handheld Radio and AN/PVS-31A Binocular Night
Vision Goggles. At all times relevant to this Statement of Offense, the AN/PRC-152 Handheld
Radio and the AN/PVS-31A Binocular Night Vision Goggles were each listed as a defense article
on the United States Munitions List and could not be lawfully exported from the United States
without a license or other written approval from the DDTC. However, on March 30, 2017,
without having obtained a license or other written approval for either item, Defendant placed into
a USPS mailbox a parcel bound for Hong Kong that contained the AN/PRC-152 Handheld Radio
and the AN/PVS-31A Binocular Night Vision Goggles. Affixed to the parcel was a customs
declaration indicating that the parcel was being sent to Hong Kong. Defendant shipped the parcel
to Hong Kong willfully and with knowledge that his conduct was unlawful and violated U.S.
export controls.

The relevant licensing authorities for each of the export items discussed herein are located

within the District of Columbia.
Case 1:19-cr-00267-KBJ Document 30 Filed 11/21/19 Page 3 of 3

DEFENDANT'S ACKNOWLEDGMENT
I have read this factual proffer, understand it, and agree that it is true and accurate, While
it is not a complete recitation of all that I did or all that I know, it represents some of my conduct
and some of my knowledge concerning my own involvement in illegal activity. No threats have
been made to me nor am I under the influence of anything that could impede my ability to

understand this factual proffer fully.

wo [Z
Date: 1) | Wp) 5 Ag lh_

Josef KoyShman

ATTORNEY'S ACKNOWLEDGMENT

[ have read this factual proffer, reviewed it with my client, and discussed it with my client.

Date: 0)2117§ Oa f

David Bos
Counsel for Defendant
